                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                      8:18CR144

       vs.
                                                                        ORDER
CHRISTOPHER BOYD JAMES SNOW,

                       Defendant.


       This matter is before the court on Defendant's UNOPPOSED MOTION TO EXTEND
THE DATE FOR FILING OF PRETRIAL MOTIONS [34]. For good cause shown, I find that
the motion should be granted. Defendant will be given an approximate 60-day extension.
Pretrial Motions shall be filed by December 26, 2018.


       IT IS ORDERED:
       1.      Defendant's UNOPPOSED MOTION TO EXTEND THE DATE FOR FILING
OF PRETRIAL MOTIONS [34] is granted.               Pretrial motions shall be filed on or before
December 26, 2018.
       2.      The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result
of the granting of the motion, i.e., the time between October 22, 2018, and December 26, 2018,
shall be deemed excludable time in any computation of time under the requirement of the Speedy
Trial Act for the reason defendant's counsel required additional time to adequately prepare the
case, taking into consideration due diligence of counsel, and the novelty and complexity of this
case. The failure to grant additional time might result in a miscarriage of justice. 18 U.S.C. §
3161(h)(7)(A) & (B).
       Dated this 23rd day of October, 2018.

                                                     BY THE COURT:

                                                     s/ Michael D. Nelson
                                                     United States Magistrate Judge
